Citation Nr: 0031329	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for sacroiliac weakness 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945.

This matter arises from a November 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which assigned a 10 percent rating for 
sacroiliac weakness.  The case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.


FINDING OF FACT

The veteran's sacroiliac weakness is manifested by painful 
motion without muscle spasm or loss of lateral spine motion.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for sacroiliac weakness have not been met.  
38 U.S.C.A. §§ 1155, (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

The veteran was granted service connection for sacroiliac 
weakness effective August 1947.  He was assigned a 10 percent 
rating effective May 1999, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5294, which refers to sacroiliac injury and 
weakness.  Under this code, a 10 percent rating is warranted 
for characteristic pain on motion, 20 percent is warranted 
for muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, and 40 
percent is warranted for listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.   

In reviewing the medical evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for sacroiliac weakness as the veteran's 
disability is manifested by no more than characteristic pain 
on motion.  VA outpatient records covering the period from 
January through November 1999, show complaints of back, hip 
and leg pain in February 1999, with referral to the 
orthopedic clinic.  The April 1999 orthopedic clinic notes 
refer only to hip and knee pain without any complaints or 
clinical findings regarding the back.  The remaining 
outpatient records are unrelated to the veteran's back or 
sacroiliac area.

The veteran's VA examination in June 1999 reflected his 
complaints of constant back pain, which was worse with 
sitting.  He stated that he could not walk straight and had 
difficulty sleeping on his stomach.  He reported that the 
problems had been ongoing for many years but were becoming 
worse.  However, a physical examination of the lumbosacral 
spine revealed normal alignment with normal lordosis.  There 
was good muscle tone with no spasm or atrophy of the 
paravertebral muscles.  There was complaint of pain to 
palpation in the lumbosacral area.  The range of motion study 
demonstrated extension to 10 degrees with complaints of pain 
and flexion to 65 degrees with complaints of pain.  Right 
lateral flexion was to 25 degrees without pain and left 
lateral flexion was to 25 degrees with complaints of pain.  
Rotation was to 20 degrees on either side without pain.  
There was no evidence of neurological deficit.  Straight leg 
raising was to 70 degrees with complaint of pain, but Lasegue 
test was negative.  The examiner noted that sacroiliac strain 
was not painful.  X-rays of the lumbosacral spine and 
sacroiliac joint were normal without evidence of arthritis or 
other orthopedic pathology.  The diagnosis was reported as 
subjective complaint of low back without with no evidence of 
orthopedic pathology and no evidence of "sacroiliac 
weakness."

While the veteran testified during a February 2000 RO hearing 
that he had pain in his lower back that lasted about 4 hours 
every day, he also reported that he did not take any 
prescribed medication, and was not in treatment.  His last 
visit to the VA had been in November of 1999, and was for an 
unrelated condition.  He stated that he had trouble sitting 
and some problems standing, but he could not specify any 
limitation on the amount of time he could sit or stand.  He 
reported that he had to shuffle to walk because of the pain, 
and he had to climb stairs one at a time.  He testified that 
he did do some work around the house, including cutting the 
grass when he could.  However, he could no longer shovel 
snow.  

As is apparent from the evidence of record, there is no 
medical evidence of pathology associated with the veteran's 
sacroiliac, to include weakness.  While his disability is 
manifested by subjective complaints of painful motion, there 
is no evidence of degenerative disease, arthritis, or muscle 
spasm that is indicative of a rating in excess of 10 percent.

Accordingly, as the preponderance of the evidence is against 
a rating in excess of 10 percent, the claim must be denied.  
It follows, therefore, that as there is no evidence of record 
that is in relative equipoise, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).   
 


ORDER

A rating in excess of 10 percent for sacroiliac weakness is 
denied.



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 4 -


